Case 1:17-cv-00102-JB-N Document 123 Filed 01/16/20 Page1of10 PagelD #: 1388

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ALABAMA
SOUTHERN DIVISION

JIMMY STANTON
AIS #157689
PLAINTIFF

CASE NO:1:17-cv-102-WS-N

JEFFERSON DUNN,et..al
DEFENDANTS

euch LG 7 nds Oy NAP ais

PLAINRIFF'S OBJECTION TO THE DEFENDANT'S
MOTION FOR SUMMARY DISMISSAL

Comes now Jimmy Stanton pro se (hereinafter) Stanton) in the aboce
styled cause and submits his Objection to the Defendant's Motion For
Summary Dismissal and argues and asserts in the following that the
Motion For Summary Dismissal is due ot be denied and hearing set

before this Hoonrable Court due to the Material Facts which are in
dispute, whereas:

1. In this Court's ORDER CONVERTING ANSWERS AND SPECIAL REPORTS TO

MOTION FOR SUMMARY JUDGMENT AND TAKING THE MOTIONS OF SUMMARY JUDGMENT
UNDER SUBMISSION, this Court cited Fed.R.Civ.P. 56(b),(c),(f) as
applicable to the defendant's Affidavits which states in pertinent
part regarding such affidavits or declarations..."(2) They must set
forth facts that would be admissible in evidence...’

Stanton argues that the defendant's Affidavits as to what they

assert as to what transpired and Stanton's involvement, are
contradictory and are in conflict with the the Defendant's Duty
Case 1:17-cv-00102-JB-N Document 123 Filed 01/16/20 Page 2of10 PagelD #: 1389

Officer Report (Defendant's EXHIBIT _A) and the Incident Report HCF-16-
01228, shown in the following:

Exhibit C - Affidavit of Sgt. Jesse Wilson wherein he states that
“Stanton was not a sustpect-was not implicated...";

Exhibit D - Affidavit Sgt. Charles Arthur wherein he _ stated
"Stanton...refused orders...not a suspect-was not implicated...":
Exhibit E - Affidavit C.0. Jermaine Bullard wherein he stated

"Stanton refused orders...not a suspect - was not implicated...":
Exhibit F - Affidavit Lieutenant Danny Fountain who stated

"Stanton ... refused orders...nit a suspect ... never implicated..."
Exhibit G - Affidavit C.0O. Nathan McQuirter wherein he stated

"Stanton refused orders...not a suspect...never implicated..."

The remaining affidavits essentially state that either no force was
used or stated a minimal amount of force was used in order to get
inmates to comply. However, Exhibit L by ©.0. David Dennis who states
he did not use force, was the Correctional Officer who struck Stanton
in the face with his fist. And Correctional Lieutenant Dominic Whitley
states in his Affidavit the following:

“On November 9, 2016, I Correctional Lieutenant Dominic
Whitley entered Dormitory B ordering inmates to Lay face down
on their bed. An unknown inmate stood up and I placed him on
his bed by grasping his shoulders and placing him back down on
his bed.I then ordered the inmate to place his hands behind
his back. I placed flexcuffs on the unknown inmate."

Exhibit A.

Stanton asserts that Lt. Whitley was present when he was struck
in the face by C.0. Dennis's fist. Stanton also asserts that Lt.
Whitley then went and grabbed Stanton by his arm to lift him up and
turn him over and place flexcuffs on him. When Lt. Whitley did this
Stanton yelled out in pain because he had just recently had surgery
and this “grabbing and pulling" caused him to experience a sharp and
sudden increase in pain.
Case 1:17-cv-00102-JB-N Document 123 Filed 01/16/20 Page 3of10 PagelD #: 1390

The Affidvits submitted by the defendant's are insufficient, to
absolve the defendant's of their responsibility, and do not meet the
level of specificity to support their motion to dismiss. In the
approximately 28 Affidavits submitted by the defenants, the
Correctional Officers cannot and do not name one inmate. All inmates
regardless of the level of contact cited in these individual
affidavits are cited as “unknown or unidentified", thus there is no
reliability as to the “truth of the matter”.

Additionally there is a clear conflict between the facts, alleged,
in the DUTY OFFICER REPORT of 11/9/2016 of 6:35 A.M. and the INCIDENT
REPORT HCF-16-01228 of 12/12/2016.

The DUTY OFFICER REPORT does not mention Stanton in any manner.
Stanton is not listed as a SUSPECT nor is he listed in the names cited
in the NARRATIVE as one of the inmates who refused to obey orders that
the report states "The CERT Teams used force on the above mentioned
inmates to get themm to comply with the orders given." This Report is
the initial report of the incident which traspired at Holman Prison on
November 9, 2016.

The INCIDENT REPORT which was prepared at a later date, does cite
Stanton as one of the SUSPECTS and in the incident. The DUTY OFFICER
REPORT only cited nineteen (19) suspects,and the INCIDENT REPORT whic
was prepared after the incident was resolved along with further
investigations by A.D.0.C. officials, cites thirty three (33) inmates
as SUSPECTS.

The INCIDENT REPORT clearly disputes the assertions in the
affidavits that Stanton was not a suspect.

Additionally wherein Stanton is not listed as one of the inmates
whom the CERT team did use force on in the DUTY OFFICER REPORT. In the
INCIDENT REPORT Stanton is listed as one of the inmates whom the CERT
Team did use force on. And he is cited as refusing to obey orders.
Case 1:17-cv-00102-JB-N Document 123 Filed 01/16/20 Page 4of10 PagelD #: 1391

This INCIDENT REPORT does in fact establishes the appropriate
showing that Stanton was in fact a suspect and that the CERT Team did
in fact use force against Stanton. The defendant's own documentation
disputes and establishes a material fact in dispute. The defendant's
simply cannot have it both ways, stating on one hand that Stanton was
not a suspect and was not subjected to the use of force, then submit
their own documentation which states Stanton was a suspect and force
was used against Stanton by the CERT Team. The Affidavits submitted by
the Defendants do not address the issue raised by Stanton. That he was
subjected to physical force by the Defendants. And that he did request
and state that he needed to go to the Health Care Unit at Holman for a
body chart, and the pain he was experiencing from the physical force
that was used against him. And that he was denied access to the
medical care he sought by the defendants.

This Court should note that at the time of this incident Stanton was
in a wheelchair due to numerous health problems and his inability to
walk. That shortly prior to the incident of November 9, 2016, he had
surgery, and was still experiencing pain from that surgery. The
Affidavits of several of the defendants state that Stanton was in a
wheelchair, and observed in the wheelchair prior to the CERT Team
entering the Dorm.

The fact that Stanton was not taken to the Health Care Unit and was
denied medical care is shown by the records of the Defendants whereas
there is no record, in the extensive medical records of Stanton
submitted by the Defendants, of Stanton being seen along with a
minimum of twenty-seven (27) other inmates involved in the incident.
Defendants Exhibit A.

Stanton asserts that the defendants have not, and cannot meet the
burden from summary judgment for they have not shown that if the
evidentiary material of record were reduced to admissible evidence in
court, it would be insufficient to permit Stanton to carry his burden.
See Beck v_ Texas State Bd. _of _Dental Examiners 204 F.3d
629,633(5th.Cir.2000) citing Celotex v Carett 477 U.S. 317, 91 L.Ed.2d
265 (1986) “If the moving party carries its summary judgment burden,
the non-moving party (Stanton) must present specific evidence of a

4
Case 1:17-cv-00102-JB-N Document 123 Filed 01/16/20 Page5of10 PagelD#: 1392

genuine issue of fact. Anderson v Liberty Lobbby Inc 477 U.S. 242, 91
L.Ed.2d 202 (1986).

The defendant's have not shown the absence of a genuine issue
concering any material fact, there is not, in the record and exhibits
of the Defendants, an absence of evidence to support their Motion For
Summary Judgment. Rather the "evidence" submitted by the Defendants
show and establish that there are material issues of facts in dispute.
Stanton also asserts that as the plaintiff he is not required to
depose his own witnesses.

Stanton submits to this Court that the following inmates were
present in his Dorm when this incident occurred, and that they were
assigned to the beds in the immediate vicinity of Stanton's. These
inmates would be Michael Brown AIS #294692; Brandon Washington AIS
#283165; Marco Jackson AIS #202136; Shelby Williams AIS #4148873 and
Silvester Roberson AIS #287469. Stanton due to his having been
transferred from Holman Correctional Facility to the Limestone
Correctional Facility thas no means to discover where these same
witnesses are assigned in the Department of Corrections. However the
defendant's do have that ability,knowledge. Therefore Stanton asserts
to this Court, that if this Court is to set a date for a hearing/trial
for the submission of testimony and evidence in this instant case.
That he will seek to have subpoenas seved upon these witnesses to
present to this Court.

Stanton asserts that their testimony would further corroborate his
claims as to the facts of what did exactly transpire during the
incident at Holman.
Case 1:17-cv-00102-JB-N Document 123 Filed 01/16/20 Page 6of10 PagelD #: 1393

CONCLUSION

The Elevnth Circuit has held in Alba _v Moutford 517 F.3d 1249
(41th.Cir.2008) "To survive a motion to dismiss, a complaint must
contain sufficient factual matter, acceted as true, to state a claim
to relief that is “plausible” on its face." In Ashcroft v_Iqbal 556
U.S. 662, 173 L.Ed.2d 868 (2009) the United States Supreme Court held
“A claim has factual plausibility when the plaintif pleads factual
content that allows the court to draw the reasonable inference that
the defendant is liable for the misconduct alleged."

 

Staton's complaint is that he was denied access to nedical care
when he was subjected to the actions of the defendant's in this
instant case. That as a consequence of such conduct by the defendants
he was subjected to cruel and unusual punishment in violation of the
8th Amendment to the United States Constitution. The right of a
citizen to be free from cruel and unusual punishment is a civil right
of Stanton. In this instant case the ‘evidence” submitted by the
defendant's, which contradicts there assertions submitted via
Affidavits, creates an issue of material facts in dispute which
support Stanton's claims.

The collective and corroborative actions of the defendant's
violated Stanton's civil rights, the collective and/or corroborative
acts meet the standards of Title 42 Civil Rights §1985 Conspiracy to
interfere with civil rights §1985 (3) Depriving Person of Rights or
Privileges. Which holds

If two or more persons in any State of Territory
conspire...for the purpose of depriving, either directly or
indirectly, any person or class of persons of the equal
protection of the laws, or of equal privileges or immunities
under the laws; of if two or more persons conspire to prevent
by force, intimidation, or threat, any citizen...or to injure
any citizen in person or property...in ant case of conspiracy
set forth in this section, if one or more persons engaged
therein did, or cause to be done,any act in the furtherance of
the object of such conspiracy, whereby another is injured in
Case 1:17-cv-00102-JB-N Document 123 Filed 01/16/20 Page 7of10 PagelD #: 1394

his person, property, or deprived of having and excercising an
right or privilege of a citizen of the United States, the pary
so injured or deprived may have an action for recovery of
damages."

In 28 USC §1343 - Judiciary and Judicial Procedure (3) it holds
"To redress the deprivation, under color of any State law,
statute, ordinance, regulation, custom or usage, of any right,
privilege or immunity secured by the Constitution of the
United States or by any Act of Congress providing for equal
rights of citizens or of all persons within the jurisdiction
of the United States. (4) To recover damages or to secure
equitable or other relief under any Act of Congress providing
for the protection of civil rights..."

The defendant's by their conduct of abusing the position given him
by the State,acted under the color of State law, for they were
performing in their official capacity. See Luger _v Edmondson Oil Co.
73 L.Ed.2d 482 and Polk County v Dodson 70 L.Ed.2d 509. That whereas
the actions of the defedant's were such that any reasonable person
would have known that grabbing a physically disabled person such as
Stanton who is confined to a wheelchair, assaulting for only uttering
a refusal to comply, by striking him in the face with the closed fist.
Then physically picking him up, flipping him over and placing flex
cuffs on him. When by his being wheelchair bound and simply did not
pose a threat to any party present. Was no reasonable conduct on the
part of the defendants. Therefore any assertion of “qualified
immunity" holds no valkue due to their actions violating the right
against cruel and unusual punishment.

 

The contradictions by the defendants in their affidavits and the
evidence in the form of the DUTY OFFICER REPORT and the INCIDENT
REPORT, clearly establish material facts in dispute and these can only
be resolved by a hearig being scheduled and held by this Court for the
taking of testimony and submission of evidence to this court at such a
hearing.
Case 1:17-cv-00102-JB-N Document 123 Filed 01/16/20 Page 8of10 PagelD #: 1395

Tne defendant's have failed to meet their burden to be entitled to
a summary judgment in their favor. And Stanton has well met his burden
of disputing the claims presented by the defendants and has shown that
he is entitled to a hearing for resolution before this Court.

RELIEF REQUESTED

Stanton seeks that this Court will set a date for a hearing to be
held to resolve the material issues of fact in dispute. That this
Court will grant any and all other relief to which Stanton is due ansd
entitled to.

Respectfully submitted this the 8th day of January 2020.

Respectfully submitted

 

ae / Fen

cSimmy StgAton AIS #157689
Limestone C.F.
28779 Nick Davis Road
Harvest, Al. 35749

CERTIFICATE OF SERVICE
I Jimmy Stanton hereby certify that I have served a copy of the
foregoing upon all parties involved by placing a copy of the same in
the Institutional Legal Mail System Limestone Correctional Facility
postage prepaid properly addressed this the 8th day of January 2020
prior to the close of the normal business day.

7
ALmmy Stanton
Clerk of the Court ~ United States District Court - 113 Saint Joseph

St. - Mobile Al. 36602 and Attorney General - State of Alabama - 501
Washington Ave.- Montgomery Al. 36130
Case 1:17-cv-00102-JB-N Document 123 Filed 01/16/20 Page9of10 PagelD #: 1396

AFFIRMATION UNDER PENALTY OF PERJURY
I Jimmy Stanton hereby attest and affirm under penalty of perjury
that the information in the foregoing is true and correct to the best
of my knowledge and belief on this the 8th day of January 2020.

C2 AGRE
wie

Jimmy 5 fanvon a

 
 

Jimmy Stanton #157689
28779 Nick Davis Road
Harvest, Al.

LEGAL MAIL

35749

 

Clerk of the Court
United States District Court
Southern District
"113 St. Joseph St.
Mobile Al. 36602

   

JAN 14 2020
MAILED FROM ZIP CODE 35749

5 ($ —— i mmo
Chee “SESE PITNEY BOWES
Oe on bat 0
ae 02 1P $ 000.50
eee 0000908525 JAN 14 2020
= MAILED FROM ZIP CODE 35749

  

 

This Correspondence ig f
22 is forw
ea Alabama State Prison, The coon
nue not been evaluated, and the Alabama
raeertmant of Corrections Is nat
peponale for the substance or content
OF tné enclosed communications
